Exhibit 10.21

 

[g28851kii001.jpg]

 

TRANSPORTATION SERVICE AGREEMENT
Contract Identification FT8742

 

This Transportation Service Agreement (Agreement) is entered into by Great Lakes
Gas Transmission Limited Partnership (Transporter) and TRANSCANADA PIPELINES
LIMITED (Shipper).

 

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

 

NOW, THEREFORE, Transporter and Shipper agree that the terms below constitute
the transportation service to be provided and the rights and obligations of
Shipper and Transporter.

 

1.             EFFECTIVE DATE: December 06, 2007

 

2.             CONTRACT IDENTIFICATION: FT8742

 

3.             RATE SCHEDULE: FT

 

4.             SHIPPER TYPE: Other

 

5.             STATE/PROVINCE OF INCORPORATION: Canada

 

6.             TERM: November 01, 2008 to October 31, 2010

 

Transporter and Shipper agree that Shipper may extend the primary terns of this
Agreement by exercising a contractual Right of First Refusal, pursuant to the
procedures set forth in section 16 of the General Terms and Conditions of
Transporter’s FERC Gas Tariff.

 

7.             EFFECT ON PREVIOUS CONTRACTS:

 

This Agreement supersedes, cancels and terminates, as of the effective date
stated above, the following contract(s): N/A

 

8.             MAXIMUM DAILY QUANTITY (Dth/Day): 470,000

 

Please see Appendix A for further detail.

 

9.             RATES:

 

Unless Shipper and Transporter have agreed to a Discounted Rate, pursuant to
Section 19.2 of the General Terms and Conditions, or to a Negotiated Rate,
pursuant to Section 4.5 of the Rate Schedule named above, rates shall be
Transporter’s maximum rates and charges plus all applicable surcharges in effect
from time to time under the applicable Rate Schedule (as stated above) on file
with the Commission unless otherwise agreed to by the parties in writing.
Provisions governing a Discounted Rate shall be set forth in this Paragraph 9.
Provisions governing a Negotiated Rate shall be set forth on Appendix B hereto.

 

Shipper and Transporter agree that for service under this Agreement from the
point(s) of receipt listed on Appendix A to the point(s) of delivery listed on
Appendix A, the Reservation Fee to be charged shall be $9.733 per Dth.

 

10.           POINTS OF RECEIPT AND DELIVERY:

 

The primary receipt and delivery points are set forth on Appendix A.

 

--------------------------------------------------------------------------------


 

Contract ID: FT8742

 

11.           RELEASED CAPACITY:

 

N/A

 

12.           INCORPORATION OF TARIFF INTO AGREEMENT:

 

This Agreement shall incorporate and in all respects be subject to the “General
Terms and Conditions” and the applicable Rate Schedule (as stated above) set
forth in Transporter’s FERC Gas Tariff, Second Revised Volume No. 1, as may be
revised from time to time. Transporter may file and seek Commission approval
under Section 4 of the Natural Gas Act (NGA) at any time and from time to time
to change any rates, charges or provisions set forth in the applicable Rate
Schedule (as stated above) and the “General Terms and Conditions” in
Transporter’s FERC Gas Tariff, Second Revised Volume No. 1, and Transporter
shall have the right to place such changes in effect in accordance with the NGA,
and this Agreement shall be deemed to include such changes and any such changes
which become effective by operation of law and Commission Order, without
prejudice to Shipper’s right to protest the same.

 

13.           MISCELLANEOUS:

 

No waiver by either party to this Agreement of any one or more defaults by the
other in the performance of this Agreement shall operate or be construed as a
waiver of any continuing or future default(s), whether of a like or a different
character.

 

Any controversy between the parties arising render this Agreement and not
resolved by the parties shall be determined in accordance with the laws of the
State of Michigan.

 

14.           OTHER PROVISIONS:

 

It is agreed that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Partner, agent, management official or
employee of the Transporter or any director, officer or employee of any of the
foregoing, for any obligation of the Transporter arising under this Agreement or
for any claim based on such obligation and that the sole recourse of Shipper
under this Agreement is limited to assets of the Transporter.

 

Upon termination of this Agreement, Shipper’s and Transporter’s obligations to
each other arising under this Agreement, prior to the date of termination,
remain in effect and are not being terminated by any provision of this
Agreement.

 

--------------------------------------------------------------------------------


 

15.           NOTICES AND COMMUNICATIONS:

 

All notices and communications with respect to this Agreement shall be in
writing and sent to the addresses stated below or at any other such address(es)
as may be designated in writing:

 

ADMINISTRATIVE MATTERS

 

 

Great Lakes Gas Transmission Limited

 

TRANSCANADA PIPELINES LIMITED

Partnership

 

450 - 1st Street S.W.

5250 Corporate Drive

 

Calgary, AB T2P 5H1

Troy, MI 48098

 

Canada

Attn: Transportation Services

 

Attn: Steve Pohlod

 

 

 

PAYMENT BY ELECTRONIC TRANSFER

 

 

Great Lakes Gas Transmission Limited

 

TRANSCANADA PIPELINES LIMITED

Partnership

 

Attn: Andrea Morrical

JPMorgan Chase Bank, Detroit, MI

 

 

ABA No:  072000326

 

 

Account No: 07308-43

 

 

 

 

 

AGREED TO BY:

 

 

 

 

 

GREAT LAKES CAS TRANSMISSION

 

 

LIMITED PARTNERSHIP

 

 

By: Great Lakes Gas Transmission Company

 

TRANSCANADA PIPELINES LIMITED

 

 

 

Operator and Agent for Great Lakes Gas

 

 

Transmission Limited Partnership

 

 

 

 

 

 

 

 

By:

/s/ Martin Wilde

 

By:

/s/ Max Feldman

Martin Wilde

 

Max Feldman

Title: Director, Marketing

 

Title: Senior Vice President, Canadian
and Eastern US Pipelines

 

 

 

 

 

 

 

 

By:

/s/ John Van der Put

 

 

John Van der Put

 

 

Title: Vice President, Market
Development, Canadian and Eastern U.S.
Pipelines

 

--------------------------------------------------------------------------------


 

APPENDIX A Contract Identification
FT8742

 

 

Date: 

December 06. 2007

 

Supersedes Appendices Dated: Not Applicable

 

Shipper: TRANSCANADA PIPELINES LIMITED

 

Maximum Daily Quantity (Dth/Day) per Location:

 

Begin Date

 

End Date

 

Point(s) of Primarv Receipt

 

Point(s) of Primarv Delivery

 

MDQ

 

(MAOP)

 

11/01/2008

 

10/31/2010

 

EMERSON

 

 

 

470,000

 

974

 

 

 

 

 

 

 

 

 

 

 

 

 

11/01/2008

 

10/31/2010

 

 

 

ST. CLAIR

 

470,000

 

974

 

 

--------------------------------------------------------------------------------